 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   MAG Aerospace Industries, LLC,          )   CASE NO. 5:18-cv-01096-RGK-JC
                                             )
12                       Plaintiff,          )   AMENDED JUDGMENT
                                             )
13   vs.                                     )
                                             )
14   Precise Aerospace Manufacturing, Inc.,  )
                                             )
15                       Defendant.          )
     _______________________________________ )
16

17

18

19

20

21

22

23

24

25

26

27

28
 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          The Court, after fully considering the issues and evidence presented at trial, renders

 3   judgment in favor of Plaintiff on its claims for conversion and breach of contract and awards

 4   Plaintiff $1,317,315.78. Pursuant to its Order re: Plaintiff’s Motion for Partial Summary

 5   Judgment, the Court also awards Plaintiff $140,839.47 for its breach of contract claim. The

 6   Court dismisses Plaintiff’s claim for negligent interference with prospective economic

 7   advantage.

 8          IT IS THEREFORE ORDERED AND ADJUDGED that judgment in this action is

 9   entered in favor of Plaintiff in the amount of $1,458,155.25.

10          IT IS SO ORDERED.

11

12   DATED: July 29, 2019
                                                                 R. Gary Klausner, Judge
13                                                               United States District Court

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
